              Case 20-13103-BLS        Doc 310-1     Filed 03/10/21     Page 1 of 1




                                 CERTIFICATE OF SERVICE

         I, Mette H. Kurth, hereby certify that on the 10th day of March, 2021, a true and correct

copy of the Objection of Creditors Chloe Coscarelli, Chef Chloe, LLC, CC Hospitality Holdings LLC

and CKC Sales, LLC to Confirmation of First Amended Joint Chapter 11 Plan of BC Hospitality Group,

Inc. and Its Affiliated Debtor was: (a) electronically filed via the Court’s CM/ECF system and

thereby served on those parties having consented to electronic service; and (b) served by

electronic mail on those parties on the Electronic Mail Notice List attached hereto as Exhibit

A.




 Dated: March 10, 2021
                                              Mette H. Kurth




                                                27
76331233.1
